DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-23, 25-28, and 32-34 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Yamanashi (US 2012/0268831 A1).
Re claim 20, Yamanashi teaches a zoom lens (see abstract) comprising, in order from an object along an optical axis: a first lens group having a negative refractive power (see numeral 110); a second lens group having a positive refractive power (see numeral 120); a third lens group having a negative refractive power (see numeral 130); and a fourth lens group having a positive refractive power (see numeral 140), wherein when the zoom lens performs zooming, the distance between the first and second lens groups changes, the distance between the second and third lens groups changes, and the distance between the third and fourth lens groups changes (see figure 1a and numerals 125, 135, and 145), and the following conditional expression is satisfied:
0.300<|m12|/fw<5.000 where m12: a change in distance between the first lens group and the second lens group along the optical axis upon zooming from a wide-angle end state to a telephoto end state, fw: a focal length of the zoom lens in the wide-angle end state (see tables 1a and 1b).
Re claim 21, Yamanashi teaches wherein the following conditional expression is satisfied: 0.500<f4/f2<10.000 where f4: a focal length of the fourth lens group, f2: a focal length of the second lens group (see tables 1a and 1b).
Re claim 22, Yamanashi teaches wherein the following conditional expression is satisfied: 1.500<(−f3)/fw<10.000 where f3: a focal length of the third lens group (see tables 1a and 1b).
Re claim 23, Yamanashi teaches wherein the following conditional expression is satisfied: 0.050<|m34|/fw<1.500 where m34: a change in distance between the third lens group and the fourth lens group along the optical axis upon zooming from the wide-angle end state to the telephoto end state (see tables 1a and 1b).
Re claim 25, Yamanashi teaches wherein the second lens group moves along the optical axis when the zoom lens performs zooming (see numeral 125).
Re claim 26, Yamanashi teaches wherein the third lens group moves along the optical axis when the zoom lens performs zooming (see numeral 135).
Re claim 27, Yamanashi teaches wherein the fourth lens group moves along the optical axis when the zoom lens performs zooming (see numeral 145).
Re claim 28, Yamanashi teaches wherein in the first lens group, a negative lens is positioned closest to the object (see numeral 110 and paragraph 0100).
Re claim 32, Yamanashi teaches wherein an aperture stop is provided between the second lens group and the third lens group (see figure 2a).
Re claim 33, Yamanashi teaches an optical apparatus having the zoom lens of claim 20 (see abstract).
Re claim 34, Yamanashi teaches a method for manufacturing a zoom lens (see abstract), wherein the zoom lens includes, in order from an object along an optical axis: a first lens group having a negative refractive power (see numeral 110); a second lens group having a positive refractive power (see numeral 120); a third lens group having a negative refractive power (see numeral 130); and a fourth lens group having a positive refractive power (see numeral 140), the method comprising: arranging the lens groups such that, when the zoom lens performs zooming, the distance between the first and second lens groups changes, the distance between the second and third lens groups changes, and the distance between the third and fourth lens groups changes (see figure 1a and numerals 125, 135, and 145); and satisfying the following conditional expression 0.300<|m12|/fw<5.000 where m12: a change in distance between the first lens group and the second lens group along the optical axis upon zooming from a wide-angle end state to a telephoto end state, fw: a focal length of the zoom lens in the wide-angle end state (see tables 1a and 1b).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanashi (US 2012/0268831 A1) in further view of Shibayama (US 5530594 A).
Re claim 29, Yamanashi does not explicitly disclose wherein at least one lens of the third lens group is configured to be movable so as to include a movement component in a direction orthogonal to the optical axis.
However Shibayama discloses a zoom lens including at least one lens of the third lens group is configured to be movable so as to include a movement component in a direction orthogonal to the optical axis (see col. 13 lines 49-55)
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Yamanashi to include at least one lens of the third lens group is configured to be movable so as to include a movement component in a direction orthogonal to the optical axis as taught by Shibayama for the predictable result of image stabilization (col 13, lines 53-55).


Allowable Subject Matter
Claims 24, and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 24, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first lens group moves along the optical axis when the zoom lens performs zooming; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 30, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the first lens group is constituted by, in order from the object along the optical axis, a first negative lens, a second negative lens, a third negative lens, and a positive lens.; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 31, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the third lens group has a cemented lens including, in order from the object along the optical axis, a negative lens and a positive lens; recited together in combination with the totality of particular features/limitations recited therein



Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 5663835 A: Same structure third group focus movement
US 20130215320 Al: Same structure third group focus movement
US 20140132790 Al: Same structure third group focus movement
US 20160170189 Al: Same structure third group focus movement
US 20090002842 Al 
US 7724446 B2

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/            Primary Examiner, Art Unit 2872